DETAILED ACTION
06/30/22 - Applicant response.
03/31/22 - First action on the merits.

Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive.
 	Applicant asserts the layers disclosed in Fan are merely encapsulation layers to protect the retinal chip rather than serving as any buffer material layer to protect eyeball tissue.  However, these are statements of intended use, and Applicant has not identified or recited structural differences between the biocompatible polymer layers in Fan and the instant buffer material.  In addition, Fan does separately disclose a hard barrier layer (e.g. Paragraph 37: SiC, TiN, DLC, etc.) which reads on the recited encapsulation layer, and also a softer biocompatible polymer layer (e.g. Paragraph 37: polyimide, parylene, etc.) which reads on the recited buffer material, and further notes that this arrangement provides bi-directional protection (Paragraph 37; i.e. protects the chip from the tissue and protects the tissue from chip).  Furthermore, Shire (US 6,324,429; cited previously) also notes it is desirable to blunt the sharp edges of an outer polyimide layer of a retinal implant (Col. 6, lines 7-11), in order to avoid damaging the eyeball tissue.  Thus, the evidence in the prior art suggests that the biocompatible polymer layer as disclosed in Fan is the same as the recited buffer material.
 	Applicant additionally asserts the buffer material may be arranged in different configurations as shown in Figures 14-19.  However, structural differences must be recited in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 12-16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (US 2012/0107999).
 	Regarding claims 1, 7, 14, 16, Fan discloses the same invention as claimed, including a retinal prosthesis assembly comprising a retinal prosthesis chip (abstract; Figures 4A-B) comprising photo sensors, microelectrodes, and driving circuit as recited (Figures 1A-B) integrated in one semiconductor device comprising a silicon substrate as recited (Paragraph 37), an encapsulation layer at least partially covering the retinal prosthesis chip to protect the retinal prosthesis chip (Paragraphs 37, 53-57, 64-67: barrier layer), and a buffer material with biocompatibility coated on the retinal prosthesis chip to cover at least one edge of the retinal prosthesis chip and blocking the at least one edge to avoid damage to an eyeball tissue (Paragraphs 37, 55, 58, 64; Figures 4A-7B; the biocompatible polymer layer does cover the edges of the chip and thus provides at least some degree of blocking to avoid eyeball damage).
 	Regarding claim 2, Fan discloses a flat substrate (Figures 4A-7B).
 	Regarding claims 3-4, Fan discloses the silicone substrate is thinned to permit the chip to be bent as recited (abstract; Paragraph 35).
 	Regarding claim 5, Fan discloses a quasi-spherical microelectrode geometry when bent as recited (Paragraph 8).
 	Regarding claims 12, 18, Fan discloses the same buffer materials as recited (Paragraph 37).
 	Regarding claim 13, Fan discloses the buffer layer is thicker than the encapsulation layer as recited (Paragraph 58).
 	Regarding claim 15, Fan discloses buffer materials that are less hard than the electronic element (Paragraph 37; materials such as polyimide and parylene are inherently less hard).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan 1 (US 2012/0107999) in view of Fan 2 (US 2012/0283799).
 	Regarding claim 6, Fan 1 does not disclose a quasi-spherical geometry in an unbent state as recited.  However, Fan 2 teaches retinal microelectrodes configured in a quasi-spherical geometry when the chip is in an unbending state (Paragraphs 5, 29, 43, 55), in order to provide a pre-stressed array suitable to conform to the eyeball.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Fan 1 as taught by Fan 2 to include microelectrodes in a quasi-spherical geometry when unbent as recited, in order to provide a pre-stressed array suitable to conform to the eyeball.
 	Regarding claims 9-11, the bent configuration of Fan 2 includes peripheral cutouts and a fixing assembly as recited (e.g. Figures 1A-D, 3A, 4A).

Claim 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2012/0107999) in view of Shire (US 6,324,429).
 	Regarding claims 8, 17, Fan discloses a second contour and flexible plane as recited (Figures 4A-7B).  Fan does not explicitly disclose the buffer material (e.g. polyimide) has blunt edges as recited.  However, Shire teaches blunting the edges of an outer polyimide layer of a retinal implant (Col. 6, lines 7-11), in order to avoid damaging the eyeball tissue.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Fan as taught by Shire to include blunt edges as recited, in order to avoid damaging the eyeball tissue.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792